Boomer, J. (dissenting).
Here, one picture is worth more than 10,000 words. In determining whether a plaintiff’s *195injury qualifies as a “significant disfigurement” within the threshold requirements of the No-Fault Law (Insurance Law, § 671, subd 4), the sole consideration is the appearance of the plaintiff. In response to defendant’s motion for summary judgment dismissing the complaint, plaintiff submitted a photograph of his facial scar. He makes no claim that this photograph does not accurately depict his injury. Based upon the photograph, which shows only slight and inconspicuous scarring, we have no hesitation in finding that no “reasonable person viewing the plaintiff’s [face] in its altered state would regard the condition as unattractive, objectionable, or as the subject of pity or scorn” (PJI 2:88B [Sept., 1982 Supp]).
Accordingly, the order should be affirmed.
Green and Schnepp, JJ., concur with Callahan, J. P.; Boomer and Denman, JJ., dissent and vote to affirm the order in an opinion by Boomer, J.
Order reversed, with costs, and defendant’s motion for summary judgment denied, in accordance with opinion by Callahan, J. P.